


NEITHER THIS SECURITY NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION OR
EXEMPTION OR SAFE HARBOR THEREFROM.




No.

_______________

US $108,972.22        




ACCELPATH, INC.




CONVERTIBLE PROMISSORY NOTE DUE DECEMBER 31, 2014




THIS Note is a duly authorized issuance of ACCELPATH, INC., a Delaware
corporation and located at 352A Christopher Avenue, Gaithersburg, MD 20879 (the
"Company") designated as its March 2013 Convertible Note, pursuant to that
certain Exchange Agreement between the Company and Holder of even date.




FOR VALUE RECEIVED, the Company promises to pay to SOUTHRIDGE PARTNERS II, LP,
the registered holder hereof (the "Holder"), the principal sum of One Hundred
Eight Thousand  Nine Hundred Seventy Two and 22/100 Dollars (US $108,972.22),
plus accrued interest in the amount of five percent (5%) per annum on all
outstanding principal on December 31, 2014 (the “Maturity Date”). The Company
will pay the outstanding principal amount of this Note, plus accrued interest,
in cash on the Maturity Date to the registered holder of this Note.  The wire
transfer of such amount shall constitute a payment hereunder and shall satisfy
and discharge the liability for principal on this Note to the extent of the sum
represented by wire transfer plus any amounts so deducted.




This Note is subject to the following additional provisions:




1.         The Holder of this Note is entitled at any time at its option to
convert all or a portion of the principal amount of this Note plus accrued
interest into shares of Common Stock at a conversion price for each share of
Common Stock equal to the Current Market Price multiplied by fifty percent (50%)
(the “Conversion Price”). “Current Market Price” means the lowest closing bid
price for the Common Stock as reported by Bloomberg, LP or, if not so reported,
as reported on the over-the-counter market, for the ten (10) trading days ending
on the trading day immediately before the relevant Conversion Date (as defined
below).  The amount of shares issuable pursuant to a conversion shall equal the
principal amount (or portion thereof) of the Note to be converted, plus accrued
interest, divided by the Conversion Price.  




1











Conversion shall be effectuated by surrendering the Note to the Company,
accompanied by or preceded by facsimile or other delivery to the Company of the
form of conversion notice attached hereto as Exhibit A, executed by the Holder
evidencing such Holder's intention to convert a specified portion hereof.  No
fractional shares of Common Stock or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share.  The date on which notice of conversion is given (the
"Conversion Date") shall be deemed to be the date on which the Holder faxes or
otherwise delivers the conversion notice ("Notice of Conversion"), substantially
in the form annexed hereto as Exhibit A, duly executed, to the Company.
 Facsimile delivery of the Notice of Conversion shall be accepted by the Company
at facsimile number (   ) __________________ ATTN: President.  Certificates
representing Common Stock upon conversion will be delivered within five (5)
business days from the Conversion Date. (“Delivery Date”)




The Company understands that a delay in the issuance of the Shares of Common
Stock beyond the Delivery Date (as defined in this Section) could result in
economic loss to the Holder.  As compensation to the Holder for such loss, the
Company agrees to pay late payments to the Holder for late issuance of Shares
upon Conversion, unless the delay is due to causes beyond the reasonable control
of the Company or the Transfer Agent, in accordance with the following schedule
(where “No. Business Days Late” refers to the number of business days which is
beyond three (3)) business days after the Delivery Date):




 

 

 

Late Payment For Each $10,000

 

 

 

 

of Note Principal or Interest

 

 

No. Business Days Late

 

Amount Being Converted

 

 

1

 

$100

 

 

2

 

$200

 

 

3

 

$300

 

 

4

 

$400

 

 

5

 

$500

 

 

6

 

$600

 

 

7

 

$700

 

 

8

 

$800

 

 

9

 

$900

 

 

10

 

$1,000

 

 

 

 

>10

 

 

 

 

$1,000 +$200 for each Business

 

 

 

 

Day Late beyond 10 days

 




The Company shall pay any payments incurred under this Section in immediately
available funds upon demand as the Holder’s remedy for such delay.  Furthermore,
in addition to any other remedies which may be available to the Holder, in the
event that the Company fails for any reason to effect delivery of such shares of
Common Stock by close of business on the Delivery Date, unless such failure is
due to causes beyond the Company’s reasonable control or that of its Transfer
Agent,  the Holder will be entitled to revoke the relevant Notice of Conversion
by delivering a notice to such effect to the Company, whereupon the Company and
the Holder shall each be restored to their respective positions immediately
prior to delivery of such Notice of Conversion; provided, however, that an
amount equal to any payments contemplated by this Section which have accrued
through the date of such revocation notice shall remain due and owing to the
Converting Holder notwithstanding such revocation.  




2











In lieu of delivering physical certificates representing the Common Stock
issuable upon conversion, provided the Company’s Transfer Agent is participating
in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer
program, upon request of the Holder and its compliance with the provisions
contained in this paragraph, so long as the certificates therefore do not bear a
legend and the Holder thereof is not obligated to return such certificate for
the placement of a legend thereon, the Company shall use its best efforts to
cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of Holder’s Prime Broker
with DTC through its Deposit Withdrawal Agent Commission system.




2.         The Company shall be entitled to withhold from all payments of
principal of this Note any amounts required to be withheld under the applicable
provisions of the United States income tax laws or other applicable laws at the
time of such payments, and Holder shall execute and deliver all required
documentation in connection therewith. This Note may be transferred or exchanged
only in compliance with the Securities Act of 1933, as amended (the "Act"), and
other applicable state and foreign securities laws.  




3.         No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of this Note
at the time, place, and rate, and in the coin or currency, herein prescribed.
 This Note is a direct obligation of the Company.




4.         Presentment.  Except as set forth herein, the Company waives
presentment, demand and presentation for payment, notice of nonpayment and
dishonor, protest and notice of protest and expressly agrees that this Note or
any payment hereunder may be extended from time to time by the Holder without in
any way affecting the liability of the Company.




5.         Maximum Rate.  All provisions herein made are expressly limited so
that in no event whatsoever, whether by reason of advancement of proceeds
hereof, acceleration of maturity of the unpaid balance hereof or otherwise,
shall the amount paid or agreed to be paid to Holder for the use of the money
advanced or to be advanced hereunder exceed the maximum rate of interest allowed
to be charged under applicable law (the “Maximum Rate”), regardless of whether
or not there has been an acceleration of the payment of principal as set forth
herein. If, from any circumstances whatsoever, the fulfillment of any provision
of this Note or any other agreement or instrument now or hereafter evidencing,
securing or in any way relating to the indebtedness evidenced hereby shall
involve the payment of interest in excess of the Maximum Rate, then, ipso facto,
the obligation to pay interest hereunder shall be reduced to the Maximum Rate;
and if from any circumstance whatsoever, Holder shall ever receive interest, the
amount of which would exceed the amount collectible at the Maximum Rate, such
amount as would be excessive interest shall be applied to the reduction of the
principal balance remaining unpaid hereunder and not to the payment of interest.
This provision shall control every other provision in any and all other
agreements and instruments existing or hereafter arising between the Maker and
Holder with respect to the indebtedness evidenced hereby.




3











6.         This Note shall be governed by and construed in accordance with the
laws of the State of New York.  Each of the parties consents to the jurisdiction
of the federal courts whose districts encompass any part of the City of New York
or the state courts of the State of New York sitting in the City of New York in
connection with any dispute arising under this Note and hereby waives, to the
maximum extent permitted by law, any objection, including any objection based on
forum non coveniens, to the bringing of any such proceeding in such
jurisdictions. Each of the parties hereby waives the right to a trial by jury in
connection with any dispute arising under this Note.




7.         The following shall constitute an "Event of Default":




a.         The Company shall default in the payment of principal and interest on
this Note and same shall continue for a period of five (5) days; or




b.         Any of the representations or warranties made by the Company herein,
in any certificate or financial or other written statements heretofore or
hereafter furnished by the Company in connection with the execution and delivery
of this Note shall be false or misleading in any material respect at the time
made; or




c.         The Company shall fail to perform or observe, in any material
respect, any other covenant, term, provision, condition, agreement or obligation
of any Note and such failure shall continue uncured for a period of thirty (30)
days after written notice from the Holder of such failure; or




d.         The Company fails to authorize or to cause its Transfer Agent to
issue shares of Common Stock upon exercise by the Holder of the conversion
rights of the Holder in accordance with the terms of this Note, fails to
transfer or to cause its Transfer Agent to transfer any certificate for shares
of Common Stock issued to the Holder upon conversion of this Note and when
required by this Note, and such transfer is otherwise lawful, or fails to remove
any restrictive legend on any certificate or fails to cause its Transfer Agent
to remove such restricted legend, in each case where such removal is lawful, as
and when required by this Note, the Agreement, and any such failure shall
continue uncured for ten (10) business days; or




4











e.         The Company shall (1) admit in writing its inability to pay its debts
generally as they mature; (2) make an assignment for the benefit of creditors or
commence proceedings for its dissolution; or (3) apply for or consent to the
appointment of a trustee, liquidator or receiver for its or for a substantial
part of its property or business; or




f.          A trustee, liquidator or receiver shall be appointed for the Company
or for a substantial part of its property or business without its consent and
shall not be discharged within sixty (60) days after such appointment; or




g.         Any governmental agency or any court of competent jurisdiction at the
instance of any governmental agency shall assume custody or control of the whole
or any substantial portion of the properties or assets of the Company and shall
not be dismissed within sixty (60) days thereafter; or




h.         Any money judgment, writ or warrant of attachment, or similar process
in excess of One Hundred Fifty Thousand ($150,000) Dollars in the aggregate
shall be entered or filed against the Company or any of its properties or other
assets and shall remain unpaid, unvacated, unbonded or unstayed for a period of
sixty (60) days or in any event later than five (5) days prior to the date of
any proposed sale thereunder; or




i.          Bankruptcy, reorganization, insolvency or liquidation proceedings or
other proceedings for relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Company and, if instituted
against the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or




j.         The Company shall have its Common Stock suspended or delisted from an
exchange or over-the-counter market from trading for in excess of five trading
days.




Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law.




Collection.  In the event this Note is placed by Holder in the hands of an
attorney for collection, or if Holder incurs any costs incident to the
collection of the indebtedness evidenced hereby, the Company agrees to pay to
Holder an amount equal to all such costs, including without limitation all
reasonable attorneys' fees and all court costs.




5











8.         The Holder may not convert this Note to the extent such conversion
would result in the Holder, together with any affiliate thereof, beneficially
owning (as determined in accordance with Section 13(d) of the Exchange Act and
the rules promulgated thereunder) in excess of 9.999% of the then issued and
outstanding shares of Common Stock held by such Holder after application of this
Section.  Since the Holder will not be obligated to report to the Company the
number of shares of Common Stock it may hold at the time of a conversion
hereunder, unless the conversion at issue would result in the issuance of shares
of Common Stock  in excess of 9.999% of the then outstanding shares of Common
Stock without regard to any other shares which may be beneficially owned by the
Holder or an affiliate thereof, the Holder shall have the authority and
obligation to determine whether the restriction contained in this Section will
limit any particular conversion hereunder and to the extent that the Holder
determines that the limitation contained in this Section applies, the
determination of which portion of the principal amount of Note are convertible
shall be the responsibility and obligation of the Holder.  If the Holder has
delivered a Conversion Notice for a principal amount of Note that would result
in the issuance of in excess of the permitted amount hereunder, without regard
to any other shares that the Holder or its affiliates may beneficially own, the
Company shall notify the Holder of this fact and shall honor the conversion for
the maximum principal amount permitted to be converted on such Conversion Date
and, at the option of the Holder, either retain any principal amount tendered
for conversion in excess of the permitted amount hereunder for future
conversions or return such excess principal amount to the Holder.  The
provisions of this Section may be waived by a Holder (but only as to itself and
not to any other Holder) upon not less than 65 days prior notice to the Company.
Other Holders shall be unaffected by any such waiver.




9.         Nothing contained in this Note shall be construed as conferring upon
the Holder the right to vote or to receive dividends or to consent or receive
notice as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.




6











IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized.




Dated: April 1, 2013




 

ACCELPATH, INC.

 

 

 

By: /s/Shekhar Wadekar

 

 

 

Shekhar Wadekar

 

(Print Name)

 

 

 

President

 

Title:




ATTESTOR




By:

 

 






